Citation Nr: 1212686	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-31 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for postoperative changes at L4 and L5 with pedicle screws and rods in place and fusion of L3 and S1.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 (low back) and August 2009 (acquired psychiatric disorder) decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  After the last adjudication by the RO on this issue, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The Board has recharacterized the issue dealing with a psychiatric disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran was denied service connection for PTSD by an August 2009 rating decision.  In an August 2010 statement, the Veteran also reported symptoms of depression and anxiety.  As such, the claim is more accurately described as one for entitlement to service connection for an acquired psychiatric disorder.  

The issue of entitlement to service connection for sleep apnea has been raised by the record (see statement from the Veteran dated August 8, 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims.  

I. Low Back Disability

During the Veteran's August 2010 Board hearing, he testified that his low back disability has worsened since his last VA examination, which occurred four years ago in January 2008.  As the current severity and extent of his service connected low back disability are unclear, the Board determines that a fresh VA examination is necessary, to include a complete neurological evaluation, in order to fully and fairly evaluate the claim for a higher initial rating.

Because the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

If the Veteran is receiving medical treatment for his back he is asked to notify the RO of any relevant, outstanding treatment records so that they can be obtained in connection with this claim.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

II. Psychiatric Disorder

On August 12, 2009, the RO issued a decision which denied service connection for PTSD, based on the fact that the Veteran had not responded to a request to provide details about his claimed in-service stressors.  As the RO stated, "[w]ithout adequate information [about the claimed stressful in-service events] we could not attempt any meaningful search for corroboration."  On August 11, 2010, less than one year after the RO sent its notice of the decision to the Veteran, he submitted additional argument regarding his claim for service connection for PTSD.  See Veteran's August 2010 Statement.  This document included a lengthy description of the Veteran's claimed in-service stressors as well as an indication of additional psychiatric problems such as depression and anxiety.  See id.  

While the Board acknowledges that the Veteran did not use language in this document often times found in a typical Notice of Disagreement (NOD), his recitation of the claimed in-service stressors, in light of the fact that the RO denied his claim on the basis that he had not presented any claimed stressors, suggests to the Board that the Veteran authored his August 2010 correspondence to express dissatisfaction with and contest the RO's August 2009 denial.  See 38 C.F.R. § 20.201 (outlining requirements of an NOD).  Accordingly, when reviewing his correspondence in the context of the reasons for the 2009 denial and adhering to the rule to liberally construe and sympathetically read a claimant's submissions, the Board interprets the Veteran's August 2010 correspondence as an NOD with the August 2009 denial.  See Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009) (requiring VA to sympathetically read an appellant's submissions to ascertain all potential claims on appeal); Jarvis v. West, 12 Vet. App. 559, 562 (1999) (holding that it is proper to analyze actual words of appellant's submission as well as the context in which they were written to determine whether submission constitutes an NOD); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (requiring liberal construction of claimant's submissions).  As such, because no Statement of the Case (SOC) has been issued by the RO, the Board must remand this matter for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  First, obtain all relevant VA treatment records dating since July 2009.

2.  After the development requested above is completed, schedule the Veteran for a VA spine examination to determine the extent of his service-connected low back disability, to include the orthopedic and neurologic manifestations of that disability.  The claims file, to include any electronic records housed in Virtual VA, must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should comment on the current severity of the low back disability, to include range of motion findings, the effects of pain, further limitation of function after repetitive use, and if the Veteran has neurological manifestations referable to the service connected disability.  The examiner should specifically address whether the fusion of L3 and S1 is equivalent to ankylosis of that segment of the spine.  

3.  Undertake all actions required by 38 C.F.R. § 19.26 (2011), including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on his claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression by filing a timely substantive appeal.  This issue should be returned to the Board only if a timely substantive appeal is received.

4.  After the development requested above has been completed, the record should again be reviewed.  If the claim for a higher rating for the service-connected low back disability remains denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


